         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RICKY LEWIS WILSON,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 319-023

                  JILL CRAVEY,

                                           Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated March 12, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion and Plaintiff's objections are OVERRULED;

                    therefore, Defendant's Motion to Dismiss is hereby GRANTED. This case is DISMISSED and this

                    civil action stands CLOSED.




            03/12/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
